 

Exhibit 10.4 EXECUTION COPY

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION.

 

APOLLO MEDICAL HOLDINGS, INC.

 

Common Stock Purchase Warrant

 

Warrant Shares:  1,000,000 Issue Date:  March 28, 2014

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, NNA of Nevada, Inc., its successors and permitted assigns (together,
“Holder”) is entitled, at any time on or after March 28, 2017 (the “Third
Anniversary Date”), and prior to 5:00 p.m., New York City time, on March 28,
2021 (the “Expiration Date”), to purchase from Apollo Medical Holdings, Inc., a
Delaware corporation (“Company”), up to the number of fully paid and
non-assessable shares (the “Shares”) of Common Stock, par value $0.001 per
share, of Company (the “Common Stock”) specified above (the “Warrant Shares”) at
an initial exercise price of $1.00 per Share (the “Warrant Exercise Price”) or
to convert this Warrant into Shares, in each case subject to the provisions and
upon the terms and conditions set forth in this Warrant. This Warrant has been
issued pursuant to an Investment Agreement, dated as of March 28, 2014, between
Company and Holder (as it may be amended from time to time in accordance with
its terms, the “Investment Agreement”). Capitalized terms used herein and not
defined shall have the meanings given thereto in the Investment Agreement.

 

1.            EXERCISE.

 

1.1           Method of Exercise. Holder may exercise this Warrant in whole or
in part to purchase Shares for cash by (a) delivering to Company, in accordance
with Section 6.2, a duly executed copy of a Notice of Exercise in substantially
the form attached as Appendix 1 (or by delivery of an original or copy of such
Notice of Exercise by any other method permitted for providing notices under
Section 6.2) and (b) causing this Warrant to be delivered to Company, in
accordance with Section 6.2, as soon as reasonably practicable on or following
the date on which Notice of Exercise is delivered to Company (but no later than
within five Business Days following the date on which the Notice of Exercise is
delivered to Company). Unless Holder is exercising the conversion right provided
for in Section 1.2, Holder shall, within three Trading Days following the date
of exercise as aforesaid, also deliver to Company a certified or bank cashier’s
check, wire transfer of immediately available funds (to an account designated by
Company), or other form of payment acceptable to Company, in the amount of the
aggregate Warrant Exercise Price for the Shares being purchased.

 

 

 

 

1.2           Conversion Right. In lieu of exercising this Warrant to purchase
Shares for cash in accordance with Section 1.1, Holder may, at its option, from
time to time convert this Warrant, in whole or in part and without any
obligation to pay the Warrant Exercise Price, into that number of Shares
determined by dividing (x) the aggregate Fair Market Value of the Shares in
respect of which this Warrant is being converted minus the aggregate Warrant
Exercise Price of such Shares by (y) the Fair Market Value of one Share. The
Fair Market Value of one Share shall be determined pursuant to Section 1.3, and
this Warrant shall automatically be deemed to be converted as provided in
Section 1.5. Holder may exercise such conversion right under this Warrant in
whole or in part by (a) delivering to Company, in accordance with Section 6.2, a
duly executed copy of a Notice of Exercise in substantially the form attached as
Appendix 1 (or by delivery of an original or copy of such Notice of Exercise by
any other method permitted for providing notices under Section 6.2) and (b)
causing this Warrant to be delivered to Company, in accordance with Section 6.2,
as soon as reasonably practicable on or following the date on which Notice of
Exercise is delivered to Company (but no later than within two Business Days
following the date on which the Notice of Exercise is delivered to Company). Any
reference in this Warrant to the “exercise” of this Warrant or events to occur
upon or in connection with the exercise of this Warrant, including without
limitation, all provisions of Section 2, will apply equally and with the same
equitable effect to any conversion of this Warrant even if reference is not
specifically made to conversion of this Warrant.

 

1.3           Fair Market Value. For purposes of this Warrant, “Fair Market
Value” shall mean, with respect to one Share for any date, the price determined
by the first of the following clauses that applies: (a) the average of the daily
volume weighted average trading price of the Common Stock for the five Trading
Days immediately prior to such date on the Principal Trading Market, or (b) if
the Common Stock is not so listed or quoted, as reasonably determined by the
Company Board in good faith (provided, that in the event Holder’s conversion
right under Section 1.2 is exercised or deemed exercised in connection with a
Merger (as defined below) or Disposition of Assets (as defined below), the Fair
Market Value shall be determined based upon the cash and fair market value of
any securities and other consideration (as determined reasonably and in good
faith by the Company Board) as would have been paid for or in respect of each
Share issuable (as of immediately prior to the closing of such Merger or
Disposition of Assets) upon exercise of this Warrant as if such Share had been
issued and outstanding on and as of the closing of such Merger or Disposition of
Assets).

 

1.4           Delivery of Certificate and New Warrant. Within three Trading Days
after Holder exercises under Section 1.1 or converts under Section 1.2 this
Warrant and, if applicable, Company receives payment of the aggregate Warrant
Exercise Price, Company shall deliver to Holder certificates (or, if consistent
with Company’s practice for issuing Shares, non-certificated Shares represented
by book-entry on the records of Company or Company’s transfer agent (the
“Book-Entry Shares”)) for the Shares acquired and, if this Warrant has not been
fully exercised or converted and has not expired, a new warrant of like tenor
representing the Shares not so acquired. The Shares shall be deemed to have been
issued, and Holder or any other Person designated by Holder to be named therein
shall be deemed to have become a holder of record of such Shares for all
purposes as of the date this Warrant shall have been exercised or converted. If
Company fails to deliver a certificate or certificates (or, if applicable,
Book-Entry Shares) for the Shares as provided herein, in addition to any other
remedy available to Holder hereunder, at law or in equity, Holder shall have the
right to rescind the exercise or conversion of this Warrant.

 

2

 

 

1.5           Automatic Conversion upon Expiration. So long as the Fair Market
Value of one Share (or other security issuable upon the exercise hereof) as
determined in accordance with Section 1.3 above is then greater than the Warrant
Exercise Price then in effect and Holder shall not have notified Company in
writing to the contrary prior to the Expiration Date, this Warrant shall, to the
extent not previously exercised or converted, automatically be deemed to have
been fully converted pursuant to Section 1.2 above (even if not surrendered) as
of immediately before any expiration, termination or cancellation of this
Warrant, and Company shall promptly deliver a certificate representing the
Shares (or such other securities) issued upon such conversion, or any
consideration payable in respect of such Shares in connection with a Merger or
Disposition of Assets, if applicable, to Holder.

 

1.6           Fractional Shares. No fractional Share shall be issuable upon
exercise or conversion of this Warrant, and the number of Shares to be issues
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or conversion of this Warrant, Company shall eliminate
such fractional share interest by paying Holder cash in the amount computed by
multiplying the fraction al interest by the Fair Market Value (as determined
pursuant to Section 1.3) of a full Share.

 

2.            ANTI-DILUTION PROVISIONS; ADJUSTMENT IN WARRANT NUMBER AND WARRANT
EXERCISE PRICE. The Warrant Exercise Price and Warrant Number shall be subject
to adjustment from time to time as provided in this Section 2.

 

2.1           Dividends, Subdivisions and Combinations. If Company, at any time
and from time to time, (i) takes a record of the holders of its Common Stock for
the purpose of entitling them to receive, or otherwise declares or distributes,
a dividend payable in, or other distribution of, additional shares of Common
Stock or Common Stock Equivalents, (ii) splits or subdivides its outstanding
shares of Common Stock into a greater number of shares of Common Stock or Common
Stock Equivalents, or (iii) combines its outstanding shares of Common Stock into
a smaller number of shares of Common Stock or Common Stock Equivalents, then, in
each such case, the Warrant Number shall be adjusted to equal the product of the
Warrant Number in effect immediately prior to the adjustment multiplied by a
fraction the numerator of which is equal to the number of shares of Common Stock
outstanding immediately after such adjustment and the denominator of which is
equal to the number of shares of Common Stock outstanding immediately prior to
the adjustment, and the Warrant Exercise Price shall be adjusted pursuant to
Section 2.6.

 

2.2           Distributions Payable Other than in Common Stock or Common Stock
Equivalents. If Company declares or pays any dividend or makes any distribution
with respect to shares of its Common Stock other than any dividend or
distribution paid or payable in shares of Common Stock or Common Stock
Equivalents or if Company or any Affiliate thereof makes any redemptions,
purchases or other acquisitions of Common Stock or Common Stock Equivalents, the
Holder shall, upon exercise of this Warrant, promptly receive the cash, stock,
securities or property to which the Holder would have been entitled by way of
(i) dividends and distributions if the Holder had exercised this Warrant
immediately prior to the declaration of such dividend or the making of such
distribution so as to be entitled thereto and (ii) redemption, purchase or other
acquisition if the Holder had exercised this Warrant in full immediately prior
to such redemption, purchase or other acquisition and such redemption, purchase
or other acquisition had been consummated on a pro rata basis among all holders
of Common Stock (after giving effect to such exercise of the Warrant).

 

3

 

 

2.3           Reorganization, Reclassification, Merger, Consolidation, or
Disposition of Assets. If Company (a) reorganizes its capital, (b) reclassifies
its Capital Stock, (c) merges or consolidates with or into another Person (where
Company is not the surviving Person or where there is a change in, or
distribution with respect to, the outstanding Capital Stock of Company) (a
“Merger”), or (d) sells, transfers or otherwise disposes of all or substantially
all of the assets of Company and its Subsidiaries, on a consolidated basis, to
another Person (a “Disposition of Assets”) and, pursuant to the terms of such
reorganization, reclassification, Merger, or Disposition of Assets, cash,
securities or property are to be received by or distributed to the holders of
Common Stock of Company who are holders immediately prior to such transaction,
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the cash, securities or property receivable by a holder of the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In the case of any such reorganization,
reclassification, Merger or Disposition of Assets, any successor or acquiring
Person (other than Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant and the Shareholders Agreement to be performed and observed by Company
and all the obligations and liabilities of Company hereunder and thereunder and,
upon the Holder tendering this Warrant for cancellation, shall issue a
replacement Warrant containing substantially the same provisions as this
Warrant, but containing appropriate changes due to such event (such as changes
to the name of the issuing company and equitable changes to this Warrant due to
the occurrence of such event). The foregoing provisions of this Section 2.3
shall similarly apply to successive reorganizations, reclassifications, Mergers
or Dispositions of Assets.

 

2.4           Dissolution, Liquidation and Winding Up. In case Company, at any
time prior to the exercise in full of this Warrant, dissolves, liquidates or
winds up its affairs, the Holder shall have the right to receive upon exercise
of this Warrant, in lieu of the Common Stock that such Holder would have been
entitled to receive, the same kind and amount of assets as would have been
issued, distributed or paid to such Holder upon any such dissolution,
liquidation or winding up with respect to such shares of Common Stock had such
Holder been the holder of record of such shares of Common Stock receivable upon
the exercise of this Warrant on the record date for the determination of those
Persons entitled to receive any such liquidating distribution, provided,
however, that the Holder shall not in any case be required to assume or be
obligated in respect of any liabilities of Company.

 

2.5         Dilutive Issuances.

 

(a)          If Company shall at any time after the Closing Date and until and
including the earlier of (i) the second anniversary of the Closing Date and (ii)
Company’s Next Financing issue or sell any shares of Common Stock or Common
Stock Equivalents in a Subsequent Issuance (other than an Exempt Issuance) for a
consideration per share less than $0.90 (subject to adjustment pursuant to this
Section 2)(a “Dilutive Issuance”), then the Warrant Number shall be adjusted by
multiplying the Warrant Number immediately prior thereto by a fraction, the
numerator of which shall be the Warrant Exercise Price then in effect and the
denominator of which shall be the per share consideration received or to be
received by Company in such Dilutive Issuance; provided that the Warrant Shares
issued upon any prior exercise of this Warrant shall be disregarded (as if the
exercise of this Warrant and the issuance of such Warrant Shares as a result
thereof had never happened) to the extent necessary to achieve the same
readjustment to the Warrant under this Section 2.5(a) as if there had been no
prior exercise of this Warrant. If Company shall sell or issue shares of Common
Stock for a consideration consisting, in whole or in part, of property other
than cash or its equivalent, then in determining the fair market value per share
and the consideration received or receivable by or payable to Company for
purposes of this Section 2.5, the fair value of such property shall be
determined reasonably and in good faith by the Company Board. As used herein,
“Company’s Next Financing” means the closing of a Subsequent Issuance yielding
gross cash proceeds in an aggregate amount of at least $2,000,000.

 

4

 

 

(b)          In the event that Company at any time issues, sells or grants any
Common Stock Equivalents in a Dilutive Issuance (other than an Exempt Issuance),
then, for purposes of this Section 2.5, Company shall be deemed to have issued
at that time, pursuant to Section 2.5(a), a number of shares of Common Stock
equal to the maximum number of shares of Common Stock that are or shall become
issuable upon the exercise of the purchase, conversion or exchange rights
associated with such Common Stock Equivalents for consideration per share equal
to the sum of (i) the aggregate consideration per share received by Company in
connection with the issuance, sale or grant of such Common Stock Equivalents,
plus (ii) the minimum amount of consideration per share receivable by Company in
connection with the exercise of such Common Stock Equivalents. If, at any time
after any adjustment of the Warrant Number shall have been made pursuant to
Section 2.5(a) as the result of any issuance, sale or grant of any Common Stock
Equivalents, any of such Common Stock Equivalents or the rights of purchase,
conversion or exchange associated therewith shall expire, the Warrant Number
then in effect shall be decreased to the Warrant Number that would have been in
effect if such expiring Common Stock Equivalents or rights of purchase,
conversion or exchange had never been issued. Similarly, if, at any time after
any such adjustment of the Warrant Number shall have been made pursuant to
Section 2.5(a), there is a change in (x) the consideration received or to be
received by Company in connection with the issuance or exercise of such Common
Stock Equivalents, or (y) the conversion ratio applicable to such Common Stock
Equivalents so that a different number shares of Common Stock shall be issuable
upon the conversion or exchange thereof, the Warrant Number then in effect shall
be readjusted to the Warrant Number that would have been in effect had such
changes taken place at the time that such Common Stock Equivalents were
initially issued, granted or sold. In no event shall any readjustment under this
Section 2.5(b) affect the validity of any Warrant Shares issued upon any
exercise of this Warrant prior to such readjustment; provided that the Warrant
Shares issued upon any such prior exercise of this Warrant shall be disregarded
(as if the exercise of this Warrant and the issuance of such Warrant Shares as a
result thereof had never happened) to the extent necessary to achieve the same
readjustment to the Warrant under this Section 2.5(b) as if there had been no
such prior exercise of this Warrant. To the extent that an adjustment to the
Warrant Number is made pursuant to Section 2.5(a), upon the issuance of Common
Stock Equivalents, no further adjustment shall be made pursuant to
Section 2.5(a) upon the issuance of Common Stock upon exercise or conversion of
such Common Stock Equivalents.

 

5

 

 

(c)          To the extent that any Equity-Based Payments are made by Company or
any Subsidiary, the Holder of this Warrant shall then be entitled to, and
Company shall pay to the Holder of this Warrant in cash, simultaneously with and
as a condition to making such Equity-Based Payments, an amount equal to Holder’s
pro rata share of the sum of (i) the amount of such Equity-Based Payments and
(ii) the payments made to the Holder of this Warrant under this paragraph with
respect to such Equity-Based Payments. Holder’s pro rata share, for purposes of
this Section 2.5(c), is the ratio of the number of shares of Common Stock,
Conversion Shares and Warrant Shares owned by Holder immediately prior to the
Equity-Based Payment to the total number of shares of Common Stock outstanding,
without giving effect to Common Stock Equivalents, immediately prior to the
Equity-Based Payment.

 

2.6         Adjustment of Warrant Exercise Price. Upon any adjustment of the
Warrant Number as provided in Sections 2.1 or 2.5, the Warrant Exercise Price
shall be adjusted to be equal to the product of (i) the Warrant Exercise Price
in effect immediately prior to such adjustment multiplied by (ii) the quotient
of the Warrant Number in effect immediately prior to such adjustment divided by
the Warrant Number in effect immediately after such adjustment.

 

2.7         Determination of Adjustments.

 

(a)          Upon any event that shall require an adjustment pursuant to this
Section 2, Company shall promptly calculate such adjustment in accordance with
the terms of this Warrant and prepare a certificate setting forth, in reasonable
detail, such adjustment, the method of calculation thereof and the facts upon
which such adjustment is based, including a statement of (i) the number of
shares of Common Stock then outstanding on a Fully Diluted Basis and (ii) the
Warrant Number, both as in effect immediately prior to such adjustment and as
adjusted on account thereof. Company shall promptly mail a copy of each such
certificate to the Holder. In the event that the Holder objects to the
computation of such adjustment prepared by Company within 30 Business Days after
receipt thereof, Company shall promptly cause a firm of independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Holder to calculate such adjustment and mail a copy of such computation to
the Holder, and the computation of such accountants shall be conclusive. Company
shall keep at its principal office copies of all such certificates and cause the
same to be available for inspection at such office during normal business hours
by the Holder.

 

(b)          For purposes of this Section 2, the consideration received or
receivable by Company in connection with the issuance, sale, grant or exercise
of additional shares of Common Stock or Common Stock Equivalents, irrespective
of the accounting treatment of such consideration, shall be valued as follows:

 

(i)          Cash Payment. In the case of cash, the amount received by Company
for such issuance, sale, grant or exercise.

 

(ii)         Securities or Other Property. In the case of securities or other
property, the fair market value thereof as of the date immediately preceding
such issuance, sale, grant or exercise as determined in good faith by the
Company Board.

 

(iii)        Allocation Related to Common Stock. In the event shares of Common
Stock are issued or sold together with other securities or other assets of
Company for a consideration that covers both, the consideration received
(calculated as provided in (i) and (ii) above) shall be allocable to such shares
of Common Stock as determined in good faith by the Company Board.

 

6

 

 

(iv)         Allocation Related to Common Stock Equivalents. In case any Common
Stock Equivalents shall be issued or sold together with other securities or
other assets of Company, together constituting one integral transaction in which
no specific consideration is allocated to the Common Stock Equivalents, the
consideration allocable to such Common Stock Equivalents shall be determined in
good faith by the Company Board.

 

(v)          Merger or Consolidation. In case any shares of Common Stock or
Common Stock Equivalents shall be issued or granted in connection with any
merger or combination in which Company is the surviving corporation, the amount
of consideration therefor shall be deemed to be the fair value of such portion
of the assets and business of the nonsurviving corporation attributable to such
Common Stock or Common Stock Equivalents, as determined in good faith by the
Company Board.

 

(c)           The following additional provisions shall be applicable to the
adjustments provided for pursuant to this Section 2:

 

(i)          When Adjustments to be Made. The adjustments required by this
Section 2 shall be made whenever and as often as any specified event requiring
such an adjustment shall occur and shall be effective (A) in the case of any
dividend or distribution of Common Stock to the holders of Common Stock,
immediately after the close of business on the record date for the determination
of holders of Common Stock entitled to receive such dividend or distribution,
and (B) in the case of any other specified event, at the close of business on
the date of such specified event.

 

(ii)         Record Date. In case Company shall take a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or other securities or (B) to
subscribe for or purchase Common Stock or other securities, then all references
in this Section 2 to the date of the issuance or sale of such shares of Common
Stock or other securities shall be deemed to be references to such record date;
provided, however, that in the event Company legally abandons such action before
its occurrence, then no adjustment shall be required by reason of the taking of
such record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.

 

(iii)        Fractional Interests. In computing adjustments under this
Section 2, fractional interests in Common Stock shall be taken into account to
the nearest 1/100th of a share; provided, however, that any resulting fractional
Share interests shall be settled upon exercise or conversion of this Warrant in
accordance with Section 1.6.

 

(iv)         Maximum Warrant Exercise Price. At no time shall the Warrant
Exercise Price exceed the amount set forth in the introductory paragraph of this
Warrant except as the proper result of an adjustment pursuant to this Section 2.

 

7

 

 

(v)          Certain Limitations. Notwithstanding anything herein to the
contrary, Company agrees not to enter into any transaction that, by reason of
any adjustment hereunder, would cause the Warrant Exercise Price to be less than
the par value per share of its Common Stock.

 

(vi)         Independent Application. Except as otherwise provided herein, all
sections and subsections of this Section 2 are intended to operate independently
of one another (but without duplication). If an event occurs that requires the
application of more than one section or subsection, all applicable sections and
subsections shall be given independent effect.

 

2.8          Breach of Representation and Warranty.

 

(a)          Without limitation of all other remedies available to the Holder in
this Warrant or otherwise, in the event that any representation and warranty set
forth in Section 3.6 of the Investment Agreement was not true when made, Company
shall issue to the Holder, at no cost to the Holder, an additional amount of
Warrants such that, if such issuance of additional Warrants were made on the
Closing Date, the representation and warranty in the last sentence of Section
3.6(b) of the Investment Agreement would have been true and accurate in all
respects when made.

 

(b)          Any additional Warrants issued to the Holder pursuant to this
Section 2.8 shall be treated as if they were issued on the Closing Date and
shall reflect any dividends or other distributions that would have been accrued
or have been payable with respect to, and the application of any antidilution,
ratable treatment or similar provisions (as set forth herein, in applicable law
or otherwise) that would have been applicable to, such Warrants or underlying
Warrant Shares had such additional Warrants been issued on the Closing Date.

 

(c)          In connection with the issuance of any additional Warrants under
this Section 2.8, Company shall reserve a sufficient number of shares of Common
Stock for issuance to the Holder upon exercise of such additional Warrants.

 

3.            CERTAIN AGREEMENTS. Company hereby covenants and agrees as
follows:

 

3.1           Shares to be Fully Paid. All Warrant Shares shall, upon issuance
in accordance with the terms of this Warrant, be duly and validly issued, fully
paid and non-assessable and not subject to the preemptive or other similar
rights of the stockholders of Company.

 

3.2           Reservation of Shares. Until the Expiration Date, Company at all
times shall have authorized, and reserved for the purpose of issuance upon
exercise of this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise of this Warrant in full.

 

3.3           Successors and Assigns. This Warrant shall be binding upon any
entity succeeding to Company by merger, consolidation, or acquisition of all or
substantially all Company’s assets or all or substantially all of Company’s
outstanding capital stock or otherwise.

 

8

 

 

3.4           Issue Tax. The issuance of certificates for Warrant Shares upon
the exercise or conversion of this Warrant shall be made without charge to
Holder or such Warrant Shares for any issuance tax or other costs in respect
thereof, provided that Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than Holder.

 

3.5           No Rights or Liabilities as a Stockholder. This Warrant shall not
entitle Holder to any voting rights or other rights as a stockholder of Company.
No provision of this Warrant, in the absence of affirmative action by Holder to
purchase Warrant Shares, and no mere enumeration herein of the rights or
privileges of Holder, shall give rise to any liability of Holder for the Warrant
Exercise Price or as a stockholder of Company, whether such liability is
asserted by Company or by creditors of Company.

 

4.            TRANSFER AND REPLACEMENT OF WARRANT.

 

4.1           Restriction on Transfer. Subject to this Section 4.1, this Warrant
and the rights granted to Holder are transferable and assignable, in whole or in
part, upon surrender of this Warrant, together with a properly executed
assignment in substantially the form attached as Appendix 2, at the office or
agency of Company referred to in Section 4.4. Nothing in this Warrant shall
prohibit Holder from assigning, delegating or transferring this Warrant and
Holder’s rights and obligations under this Warrant to an Affiliate of Holder.
Otherwise, Holder may not assign, delegate or otherwise transfer (whether by
operation of law, by contract or otherwise) its rights and obligations under
this Warrant or any portion hereof or thereof (i) at any time prior to the first
anniversary of the Effective Date and, (ii) thereafter, to any Person whose
principal business is providing integrated healthcare services or who otherwise
is a competitor of Company as determined reasonably and in good faith by the
Company Board. Until due presentment for registration of transfer on the books
of Company, Company may treat the registered holder hereof as the owner and
Holder for all purposes, and Company shall not be affected by any notice to the
contrary. Company shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein and any assignment of rights and
obligations by Company shall be null and void as a matter of law.

 

4.2           Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Warrant and, in the case of any such loss, theft or destruction, upon delivery
of an indemnity agreement reasonably satisfactory in form and amount to Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, Company, at its expense, shall execute and deliver, in lieu thereof, a
new Warrant of like tenor.

 

4.3           Cancellation; Payment of Expenses. Upon the surrender of this
Warrant in connection with any transfer, exchange or replacement, this Warrant
shall be promptly canceled by Company. Company shall pay all taxes (other than
securities transfer taxes) and all other expenses (other than legal expenses, if
any, incurred by Holder or transferees) and charges payable in connection with
the preparation, execution, and delivery of a new Warrant issued to Holder or
transferees, as applicable.

 

4.4           Register. Company shall maintain, at its principal executive
offices (or such other office or agency of Company as it may designated by
notice to Holder), a register for this Warrant, in which Company shall record
the name and address of the Person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.

 

9

 

 

5.            REGISTRATION RIGHTS; MARKET STAND-OFF AGREEMENT.

 

(a)          The shares of Common Stock issuable upon exercise or conversion of
this Warrant shall be “Registrable Securities” under that certain Registration
Rights Agreement, dated as of March 28, 2014, by and between Company and Holder.

 

(b)          In the event of a Qualified IPO, Holder hereby agrees that it will
not, if so requested by the managing underwriter for such Qualified IPO, without
the prior written consent of such managing underwriter, during the period
commencing on the date of the final prospectus relating to such Qualified IPO,
and ending on the date specified by such managing underwriter (such period not
to exceed one hundred eighty (180) days, or such other period as may be
requested by such underwriter to accommodate regulatory restrictions on (1) the
publication or other distribution of research reports, and (2) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto), (i) lend; offer; pledge; sell; contract to
sell; sell any option or contract to purchase; purchase any option or contract
to sell; grant any option, right, or warrant to purchase; or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable (directly or
indirectly) for Common Stock (whether such shares or any such securities are
then owned by Holder or are thereafter acquired) or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash, or otherwise. The foregoing
provisions of this Section 5(b) shall not apply to the sale of any shares to an
underwriter pursuant to an underwriting agreement, and shall be applicable to
Holder only if all Company officers and directors are subject to the same
restrictions. The underwriters in connection with such Qualified IPO are
intended third-party beneficiaries of this Section 5(b) and shall have the
right, power and authority to enforce the provisions hereof as though they were
a party hereto. Holder further agrees to execute such agreements as may be
reasonably requested by the underwriters in connection with such Qualified IPO
that are consistent with this Section 5(b) or that are necessary to give further
effect thereto.

 

6.            MISCELLANEOUS.

 

6.1           Term. This Warrant is exercisable or convertible in whole or in
part at any time and from time to time on or after the Third Anniversary Date
and before or on the Expiration Date.

 

6.2           Notices. All demands, notices, approvals, consents, requests, and
other communications hereunder shall be in writing and shall be deemed to have
been given when the writing is delivered, if given or delivered by hand,
overnight delivery service or facsimile transmitter (with confirmed receipt), or
five (5) days after being mailed, if mailed, by first class, registered or
certified mail, postage prepaid, to the address or telecopy number set forth
below. If any time period for giving notice or taking action hereunder expires
on a day that is not a Business Day, the time period shall automatically be
extended to the Business Day immediately following such day. Such notices,
demands, requests, consents and other communications shall be sent to the
following Persons at the following addresses.

 

10

 

 

if to Company, to:

 

Apollo Medical Holdings, Inc.

700 N. Brand Blvd., Suite 220

Glendale, California 91203

Attention: Chief Financial Officer

Telephone: (818) 396-8050

Fax: (818) 844-3888

 

if to Holder, to:

 

NNA of Nevada, Inc.

920 Winter Street

Waltham, Massachusetts 02451

Attention: Mark Fawcett/Christine Smith

Telephone: (781) 699-2668/(781) 699-9165

Fax:(781) 699-9756

 

Company or Holder may, by notice given hereunder, designate any further or
different addresses or telecopy numbers to which subsequent demands, notices,
approvals, consents, requests or other communications shall be sent or persons
to whose attention the same shall be directed.

 

6.3           Waivers. The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to
Holder whether at law, in equity, or otherwise. No delay, forbearance, or
neglect by Holder, whether in one or more instances, in the exercise of any
right, power, privilege, or remedy hereunder or in the enforcement of any term
or condition of this Warrant shall constitute or be construed as a waiver
thereof. No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Warrant, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by Holder. No
waiver shall constitute or be construed as a continuing waiver or a waiver in
respect of any subsequent breach, either of similar or different nature, unless
expressly so stated in such writing.

 

6.4           Specific Enforcement. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Warrant were
not performed in accordance with their specific intent or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Warrant and to enforce specifically the terms and provisions hereof, in addition
to any other remedy to which they may be entitled by law or equity.

 

6.5           Counterparts. This Warrant may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Warrant. Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

11

 

 

6.6           Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

6.7           Amendment. This Warrant may be amended, modified, or supplemented
only pursuant to a written instrument making specific reference to this Warrant
and signed by Company and Holder.

 

6.8           Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Warrant.

 

6.9           Descriptive Headings; No Strict Construction. The descriptive
headings of this Warrant are inserted for convenience only and do not constitute
a substantive part of this Warrant. The parties to this Warrant have
participated jointly in the negotiation and drafting of this Warrant. If an
ambiguity or question of intent or interpretation arises, this Warrant shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Warrant. The parties agree that
prior drafts of this Warrant shall be deemed not to provide any evidence as to
the meaning of any provision hereof or the intention of the parties hereto with
respect to this Warrant.

 

[signature page follows]

 

12

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Common
Stock Purchase Warrant by their duly authorized representatives as of the date
first above written.

 

    COMPANY:           APOLLO MEDICAL HOLDINGS, INC.         By: /s/ Kyle
Francis         Name: Kyle Francis         Title: CFO

 

Signature Page to Purchase Warrant (1 of 2)

[Credit Agreement]

 

 

 

 

    HOLDER:           NNA OF NEVADA, INC.         By: /s/ Mark Fawcett        
Name: Mark Fawcett         Title: Vice President and Treasurer

 

Signature Page to Purchase Warrant (2 of 2)

[Credit Agreement]

 

 

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

TO: APOLLO MEDICAL HOLDINGS, INC.

 

1.          The undersigned hereby elects to purchase _____ Shares of the Common
Stock of Apollo Medical Holdings, Inc. pursuant to the terms of the attached
Common Stock Purchase Warrant (the “Warrant”) issued to the undersigned (or the
undersigned’s predecessor or assignor), and shall tender payment of the exercise
price in full in accordance with the terms of the Warrant.

 

2.          Payment shall take the form of (check applicable box):

 

¨in lawful money of the United States; or

 

¨the cancellation of such number of Shares as is necessary, in accordance with
the formula set forth in Section 1.2 of the Warrant, to exercise the Warrant
with respect to the maximum number of Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.2 of the Warrant.

 

3.          Please issue a certificate or certificates (or, if applicable,
Book-Entry Shares) representing said Shares in the name of the undersigned or in
such other name as is specified below:

 

The Shares shall be delivered by physical delivery of a certificate (or, if
applicable, Book-Entry Shares) to:

 

[SIGNATURE OF HOLDER]

 

Name of Holder:

Signature of Authorized Signatory of Holder:

Name of Authorized Signatory:

Title of Authorized Signatory:

Date:

 

Date of exercise under Section 1.1 of the Warrant or date of exercise of
conversion right under Section 1.2 of the Warrant is the date this Notice is
deemed effectively given under Section 6.2 of this Warrant.

 

 

 

 

APPENDIX 2

 

ASSIGNMENT FORM

 

(To Assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to exercise the Warrant.)

 

FOR VALUE RECEIVED,

 

(check first box OR fill in number of Shares in second box)

 

[___] all of the Warrant

 

OR

 

[__________] shares of the foregoing Warrant

 

and all rights evidenced thereby are hereby assigned to:

 

_________________________________________ whose address is
____________________________________________
___________________________________________________________________________________________________.

 

  Dated:  ____________________, _________

 

  Holder’s Signature:           Holder’s Address:              

 

 

 

